Citation Nr: 0831852	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  03-22 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include a generalized anxiety disorder.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The veteran had active military service from August 1967 to 
May 1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                  

In a March 2006 decision, the Board reopened the veteran's 
claim of service connection for a generalized anxiety 
disorder on the basis that new and material evidence had been 
presented, and remanded the underlying claim for further 
development.  The stipulations of the remand order were not 
fully complied with and, as explained in more detail below, 
the claim must be sent back for additional development in 
order to ensure compliance with the Board's previous remand.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran contends that while he was in the 
military, he was chastised and unappreciated.  According to 
the veteran, while he was stationed at Ellsworth Air Force 
Base, his superior officer confronted him on numerous 
occasions because he did not know how to type.  The veteran 
states that he became a "nervous wreck" and developed sleep 
problems.  See July 2001 correspondence from the veteran.  He 
further notes that during service, his fiancé left him and 
his brother, who was serving in Vietnam, stopped writing him 
which led him to believe that he was dead.  According to the 
veteran, these events increased his level of stress and 
anxiety.  He reports that after his separation from the 
military, he continued to experience anxiety.  It is the 
veteran's opinion that his currently diagnosed anxiety 
disorder is related to his period of active military service.  

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Air Force from August 1967 to May 1971.  His 
Military Occupational Specialty (MOS) was as an 
administrative specialist.   

The veteran's service medical records show that in November 
1966, the veteran underwent an enlistment examination.  At 
that time, in response to the question as to whether the 
veteran had ever had or if he currently had nervous trouble 
of any sort, frequent trouble sleeping, and/or depression or 
excessive worry, he responded "no."  The veteran was 
clinically evaluated as "normal" for psychiatric purposes.  
The records reflect that in November 1967, the veteran was 
treated for complaints of nervousness and an upset stomach.  
The examiner noted that the veteran was having emotional 
difficulty following a misunderstanding with his girlfriend.  
The veteran was also experiencing insomnia and abdominal 
discomfort.  The impression was acute anxiety.  In May 1970, 
the veteran underwent a physical examination.  At that time, 
the examiner stated that the veteran had a history of mild 
anxiety from November 1967 to February 1968.  The examiner 
attributed the veteran's anxiety to stress on the job.  
According to the examiner, the veteran's anxiety dissipated 
with job change in February 1968 and he had been asymptomatic 
since then, with no complications or seqeulae.  The veteran 
was clinically evaluated as "normal" for psychiatric 
purposes.  In February 1971, the veteran underwent a 
separation examination.  At that time, he denied any sleeping 
problems or nervous trouble of any sort.  In response to the 
question as to whether the veteran had ever had or if he 
currently had depression or excessive worry, the veteran 
responded "yes."  The examiner stated that the veteran had 
experienced depression and worry when he first entered the 
service.  However, he had not had any problems since, and 
there were no complications or seqeulae.  The veteran was 
clinically evaluated as "normal" for psychiatric purposes.   

VA Medical Center (VAMC) inpatient treatment records show 
that the veteran was hospitalized for one week in September 
1991.  Upon admission, he stated that he had been having 
abdominal pain due to stress. The veteran indicated that he 
had been under a lot of stress from his workplace, social 
life, and from debts he had incurred.  Upon his discharge, he 
was diagnosed with chronic pancreatitis; generalized anxiety 
disorder; diarrhea, etiology undetermined; and ethanol abuse.

Private medical records show that in November 1991, the 
veteran was treated in the emergency room for anxiety.  At 
that time, he stated that he was in the process of moving 
from one job to another which was causing him to become 
anxious.  According to the veteran, due to his anxiety, he 
experienced loss of appetite and had difficulty sleeping.  He 
noted that he had been receiving treatment at the VA for an 
anxiety problem.  The veteran was prescribed anti-anxiety 
medication.     

Private medical records show that the veteran was 
hospitalized from March to April 1992.  Upon admission, it 
was noted that the veteran admitted himself voluntarily for 
withdrawal from alcohol and Xanax, treatment of his 
addiction, and evaluation of a reactive depression.  The 
veteran reported that he was in a dysfunctional relationship 
and that as a result, he had been medicating himself with 
alcohol for anxiety secondary to the relationship.  He noted 
that he had also been experiencing insomnia.  The pertinent 
diagnoses were anxiety and depression.    

By a March 2006 decision, the Board reopened the veteran's 
claim of service connection for a generalized anxiety 
disorder on the basis that new and material evidence had been 
presented, and remanded the underlying claim for further 
development.  The Board directed the RO to schedule the 
veteran for a VA psychiatric examination.  Following the 
mental status evaluation and a review of the veteran's claims 
file, the examiner was requested to provide an opinion as to 
whether it was at least as likely as not (e.g., a 50 percent 
or greater probability) that any anxiety disorder that was 
present began during service or was otherwise linked to any 
incident of or finding recorded during active duty.       

Pursuant to the March 2006 Board remand decision, the veteran 
underwent a VA examination in November 2006.  At that time, 
the examiner, M.S.R., M.D., a licensed psychologist, stated 
that he had reviewed the veteran's claims file.  Dr. R. 
reported that the veteran was unable to give any specific 
stressors in the military other than being blamed for poor 
paperwork.  The veteran revealed that in 1968, he sought 
treatment from a psychologist for anxiety.  According to the 
veteran, he also had some emotional problems before going 
into the military because his father was mentally abusive of 
him.  According to the veteran, his father was a gambler and 
an alcoholic.  He stated that his mother was nice to him.  
The veteran reported that at present, he had anxiety and 
depression.  

Following the mental status evaluation, Dr. R. diagnosed the 
veteran with the following: (Axis I) generalized anxiety 
disorder; undifferentiated somatoform disorder, (Axis II) 
high average intelligence and schizoid and avoidant 
personality disorder, (Axis III) orthopedic problems; gout; 
kidney stones; recent fall resulting in deep scar on his 
face, (Axis IV) problems with primary support group; problems 
with the social environment and occupational problems, and 
(Axis V) GAF score of 50.  Dr. R. opined that the veteran was 
severely and chronically disturbed with regard to his 
personal, social, and occupational functioning.  The veteran 
had been unable to maintain intimate relationships or 
employment functioning because of his odd personality style 
and anxiety.  It was Dr. R.'s opinion that the veteran's 
condition may have had its beginnings in his childhood.  The 
veteran had reported that his father was a gambler and an 
alcoholic, and had mentally abused him.  According to Dr. R., 
the veteran had difficulty adjusting to life in the military.  
The veteran indicated that he had several consultations in 
the military because of his anxiety and apprehensions.  
Therefore, Dr. R. opined that the veteran's severe 
personality disorder and severe generalized anxiety disorder 
were aggravated by his being in the military.  According to 
Dr. R., the veteran had a lifelong pattern of social and 
occupational maladjustment.  In an addendum to the November 
2006 VA examination report, dated in June 2007, Dr. R. noted 
that he could not say, without an extreme amount of 
speculation, what the veteran's baseline generalized anxiety 
disorder was upon entrance into the military, or whether the 
veteran would have had his current level of anxiety and 
psychopathology either with or without his military service.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1) (2007).

In this case, the veteran's November 1966 enlistment 
examination was negative for any abnormal psychiatric 
findings; the veteran was clinically evaluated as "normal" 
for psychiatric purposes and the veteran denied any nervous 
trouble of any sort, frequent trouble sleeping, and 
depression or excessive worry.  Accordingly, the veteran is 
entitled to a presumption of soundness at service entrance.  
The questions, therefore, are whether the evidence clearly 
and unmistakably demonstrates that the veteran's generalized 
anxiety disorder pre-existed active service, and whether it 
clearly and unmistakably shows that it was not aggravated 
during service.  VAOPGCPREC 3-2003; see also Wagner, supra.     

The Board recognizes that the veteran has alleged that he had 
experienced anxiety prior to his entrance into the military, 
and that Dr. R., the examiner from the veteran's November 
2006 VA examination, opined that the veteran's anxiety may 
have had its beginnings in his childhood.  However, the fact 
remains that there is no actual medical evidence showing that 
the veteran had a generalized anxiety disorder prior to his 
enlistment into the military.  Dr. R.'s opinion that the 
veteran's anxiety may have had its beginnings in his 
childhood, is speculative, and as such, cannot be considered 
as evidence that is clear and unmistakable, i.e. undebatable.  
(Emphasis added.)  See Cotant, supra.  In the veteran's 
February 1971 separation examination report, although it was 
noted that the veteran had experienced depression and worry 
when he first entered the service, the Board notes that, as 
previously stated, the veteran's November 1966 enlistment 
examination was negative for any abnormal psychiatric 
findings.  Thus, in light of the above, the Board finds that 
there is no clear and unmistakable evidence showing that the 
veteran's generalized anxiety disorder existed prior to his 
entry into service.  Given that there is no clear and 
unmistakable evidence of the veteran's generalized anxiety 
disorder pre-existing service, it is unnecessary to address 
the second question regarding aggravation of the pre-existing 
disability.  Accordingly, in light of the above, the 
presumption of soundness is not rebutted.  VAOPGCPREC 3-2003; 
Wagner, supra.     

In the November 2006 VA examination report, Dr. R. diagnosed 
the veteran with a generalized anxiety disorder.  In 
addition, Dr. R. opined that the veteran's anxiety disorder 
pre-existed his entry into the military and was aggravated by 
his period of active service.  However, as stated above, the 
Board finds that there is no clear and unmistakable evidence 
showing that the veteran's anxiety disorder pre-existed his 
period of service, and as such, the presumption of soundness 
is not rebutted.  Accordingly, the pertinent question in this 
case is whether any currently diagnosed anxiety disorder is 
related to the veteran's period of active service.  In the 
March 2006 remand decision, the Board requested such a nexus 
opinion.  Nevertheless, Dr. R., in the November 2006 VA 
examination report and addendum, did not provide a nexus 
opinion; rather, he addressed the question of whether there 
was aggravation of a pre-existing disability.  Therefore, it 
is the Board's determination that the RO has not complied 
with the instructions from the March 2006 remand.  The Court 
has stated that compliance by the Board and the RO with 
remand directives is neither optional nor discretionary.  
Where the remand of the Board or the Court is not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall, 11 Vet. App. at 268.  In light 
of the above, the veteran must be afforded a more thorough 
examination.  Id.; 38 C.F.R. § 3.327 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA psychiatric examination, to be 
conducted by a psychiatrist other than Dr. 
M.S.R., for the purpose of determining the 
nature, etiology, and approximate onset 
date of any psychiatric disorder that is 
currently be present.  The claims folder 
must be provided to the examiner for 
review prior to the examination, and the 
clinician must indicate that the claims 
file was reviewed.     

Following a review of all the relevant 
medical and psychiatric records in the 
claims file, to include the veteran's in-
service records and post-service VA and 
private treatment reports, obtaining a 
history from the veteran, a mental status 
examination, and any tests that are deemed 
necessary, the psychiatrist should presume 
that the veteran was mentally sound upon 
entry into active service and provide an 
opinion on the following:

Is it at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any psychiatric 
disorder that is currently present 
began during service or is otherwise 
linked to any incident of or finding 
recorded during active duty?    

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of the medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship; less likely weighs against 
the claim.

If the psychiatrist cannot render this 
opinion without resort to speculation, the 
report should so state.  A complete 
rationale for any opinion expressed should 
be included in the examination report.

2.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record 
subsequent to the last supplemental 
statement of the case (SSOC), the RO must 
readjudicate the veteran's claim for 
service connection for a psychiatric 
disorder, to include a generalized anxiety 
disorder.  If the claim is not granted to 
the veteran's satisfaction, the RO should 
issue an appropriate SSOC and provide an 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




